NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                     Submitted March 26, 2009∗
                                       Decided April 7, 2009


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                DANIEL A. MANION, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge


No. 08-4223
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Southern District of Illinois.

                v.                                                No. 96-CR-30087-010-WDS
                                                                  William D. Stiehl, Judge.
YAMANGO JILES,
     Defendant-Appellant.



                                                 Order

       After we affirmed his conviction and sentence for crack-cocaine offenses,
Yamango Jiles asked the district court to reduce that sentence under the retroactive
amendments to the Sentencing Guidelines. The district court recalculated Jiles’s range
under the amended guidelines and summarily reduced his sentence from 282 months in
prison to 226 months in prison.

        Despite this favorable outcome, Jiles filed a notice of appeal. His counsel has


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 08-4223                                                                     Page 2

moved to withdraw under Anders, explaining that she cannot find a non-frivolous issue.
Jiles has not taken the opportunity to respond extended under Circuit Rule 51(b).

       We agree with counsel’s assessment. Procedures under the retroactive guideline
amendment are designed to be summary; the prisoner does not have a right to a full
resentencing and does not have any entitlement to a reduction greater than the
Sentencing Commission has authorized. See United States v. Cunningham, 554 F.3d 703
(7th Cir. 2009); United States v. Forman, 553 F.3d 585 (7th Cir. 2008); United States v. Poole,
550 F.3d 676 (7th Cir. 2008) (all discussing the amended crack guidelines). And because
the district judge gave Jiles the full benefit of the lower range, it is impossible to
perceive any non-frivolous appellate issue.

       Counsel’s motion to withdraw is granted, and the appeal is dismissed as
frivolous.